internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-135394-02 date date legend father mother daughter corporate trustee trust b family_trust date date dear this is in reference to your date letter requesting rulings regarding the effect for federal generation-skipping_transfer_tax purposes of the proposed exercise of a testamentary limited_power_of_appointment the facts and representations submitted are as follows father died testate on date survived by mother and their child daughter trust b was created under article fifth of father’s will article seventh section a of father’s will provides that during mother’s lifetime the trustees shall pay to mother or apply for her benefit all of the net_income from trust b annually in quarterly or other convenient installments article seventh section b provides that the corporate trustee shall pay to mother in its sole discretion such sums out of the principal of the trust as it plr-135394-02 deems advisable for the maintenance care and support of mother and father’s issue taking into account the then size of trust b the station in life to which mother and the issue have become accustomed their other assets and probable future requirements article seventh section c provides that upon the death of mother trust b shall continue for the benefit of daughter during daughter’s lifetime the trustees shall pay to any of father’s issue whatever amount of the net_income and principal of the trust as the corporate trustee shall determine to be proper and necessary for the comfortable support maintenance and education of the issue article seventh section c sub sec_2 generally provides that daughter shall have the right effective upon the death of mother to appoint by her last will and testament the remainder of trust b in such amounts and proportions among father’s issue living at the time of the death of mother and daughter provided that no appointment may be made to daughter’s estate her creditors or the creditors of her estate article seventh c also provides that the duration of any trust created by the exercise of the power may not extend beyond the life of the survivor of father’s issue who were living at the date of his death together with surviving spouses of deceased issue who were living at the date of father’s death plus a period of twenty-one years article tenth provides that no trust created shall continue for a period longer than the lives of all beneficiaries named who are living at the time of father’s death and twenty-one years after the survivor of them you represent that there have been no additions to trust b after date family_trust was created by daughter on date at its creation daughter allocated an amount of her dollar_figure gst_exemption sufficient to produce an inclusion_ratio as defined in sec_2642 of the code equal to zero you represent that there have been no additions to family_trust since the date of its creation and initial funding section nine of family_trust provides that the trust shall not be subject_to alteration amendment or revocation section one a i of family_trust provides that corporate trustee shall pay to daughter’s children and their issue or to any one or more of them so much of the income only as corporate trustee in its sole discretion shall see fit section one b provides that upon the death of daughter corporate trustee shall divide the trust estate into equal trusts equal to the number of daughter’s then living children plus the number of daughter’s children who are not then living but who plr-135394-02 leave issue who are then living and shall designate each such separate trust with the name of the children of daughter section one c i provides that in the event a_trust holds shares of stock in an s_corporation or in the event that the trustee deems it in the best interest of the trust to elect s_corporation treatment under sec_1361 with respect to any shares of corporate stock held or acquired by it the trustee shall distribute the shares to a separate trust and shall designate the trust with the name of the child of daughter from whose separate trust the shares were distributed section one c i a provides that corporate trustee shall pay to the child for whom the separate trust is named all of the income of that trust not less frequently than annually in addition corporate trustee shall pay or apply for the benefit of the child for whom the trust is named so much of the principal as corporate trustee in its sole discretion shall determine necessary or advisable for his or her care support education and maintenance in health and reasonable comfort section one c i b provides that the child for which a_trust is named shall have a limited_power_of_appointment to appoint by their will or by instrument signed by the child and filed with corporate trustee the person or persons to whom and the proportions and manner in which any property remaining in the child’s trust shall be distributed at the latter of daughter’s death and the child’s death provided however that the person or persons so designated shall be within a class which includes only the issue of daughter and the spouse of daughter’s child and excludes such child their estate their creditors and the creditors of their estate this limited_power_of_appointment may not be exercised in a manner that postpones or suspends the vesting absolute ownership or power of alienation in an interest in the trust estate for a period measured from the date of this agreement extending beyond any life in being plus a period of twenty-one years with respect to any assets of trust b and mother’s trust which may be held by family_trust pursuant to daughter’s limited_power_of_appointment over the property the limited_power_of_appointment may not be exercised in a manner that postpones or suspends the vesting absolute ownership or power of alienation in an interest in the trust estate for a period measured from the date of father’s or mother’s death respectively extending beyond any life in being plus a period of twenty- one years section one c ii provides that after the allocation and distribution authorized by section one c i the trustee shall administer each separate trust created under section one b as follows section one c ii a provides that the trustee shall pay to the child of daughter for whom the trust is named and to the issue of such child so much of the income or principal as the trustee in its sole discretion shall determine necessary for their care support education and maintenance in health and reasonable comfort plr-135394-02 under section one c ii c there is conferred upon the child for whom a_trust is named the power to appoint and designate by such child’s will or by instrument signed and filed with the trustee the person or persons to whom and the proportions and manner in which property remaining in the child’s trust shall be distributed at the latter of the death of daughter and the child’s death the person or person so designated shall be within a class that includes the issue of daughter and the spouse of the child for whom the trust is named and excludes the child the child’s estate the child’s creditors and the creditors of their estate this limited_power_of_appointment may not be exercised in a manner that postpones or suspends the vesting absolute ownership or power of alienation in an interest in the trust estate for a period measured from the date of this agreement extending beyond any life in being plus a period of twenty-one years with respect to any assets of trust b and mother’s trust which may be held by family_trust pursuant to daughter’s limited_power_of_appointment over the property the limited_power_of_appointment may not be exercised in a manner that postpones or suspends the vesting absolute ownership or power of alienation in an interest in the trust estate for a period measured from the date of father’s or mother’s death respectively extending beyond any life in being plus a period of twenty-one years section five provides in part that separate trust shares shall be created to hold and separately identify and administer any assets received by family_trust upon daughter’s testamentary exercise of the powers of appointment over trust b and mother’s trust daughter intends to execute a codicil to her last will and testament in which she exercises her power_of_appointment over trust b so that the trust estate will continue to be held in trust after daughter’s death under the terms and conditions contained in family_trust you have requested the following rulings daughter’s exercise of a testamentary limited_power_of_appointment over the assets of trust b in favor of family_trust will not cause the assets of trust b to lose their grandfathered status with regard to the generation-skipping_transfer gst tax under sec_26_2601-1 the zero inclusion_ratio for family_trust as determined under sec_2642 will remain the same upon daughter’s exercise of the testamentary limited_power_of_appointment over trust b in favor of family_trust sec_2601 imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time plr-135394-02 release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person section a of the tax_reform_act_of_1986 act provides that the gst tax is generally applicable to generation-skipping transfers made after date under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_2041 defines general_power_of_appointment as a power that is exercisable in favor of the decedent the possessor of the power his estate his creditors or the creditors of his estate the definition of general_power_of_appointment under sec_2514 for federal gift_tax purposes is generally the same as provided in sec_2041 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power sec_26_2601-1 provides that except as provided in sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer for estate or gift_tax purposes the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the testamentary_power_of_appointment held by daughter is not a general_power_of_appointment as defined in sec_2041 or sec_2514 because daughter could not exercise the power in favor of herself her estate or the creditors of either plr-135394-02 sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gst tax because it was irrevocable on date and in the case of an exercise the power was not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example discusses transfers made after date pursuant to the exercise of a special_power_of_appointment from one irrevocable_trust to another irrevocable_trust where the first trust was in existence prior to date where the second trust was created after date the exercise of the power does not subject future transfers from the second trust to tax under chapter if the exercise of the power in favor of the second trust does not suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the first trust extending beyond any life in being at the date of creation of the first trust plus a period of years sec_2631 provides that for purposes of determining the portion of a generation-skipping_transfer that is subject_to the gst tax every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which the individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date for filing the individual's estate_tax_return under sec_2602 the amount of the gst tax with respect to a gst transfer is determined by multiplying the taxable_amount by the applicable_rate sec_2641 defines the applicable_rate of tax on a generation-skipping_transfer to be the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio with respect to a transfer is the excess if any of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for the skip under sec_2642 the applicable_fraction with respect to the trust is a fraction in which the numerator is the amount of the gst tax exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred and the denominator is the value of the property transferred to the trust or transferred in the plr-135394-02 direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 and sec_2522 with respect to the property sec_2642 provides that if a transfer of property is made to a_trust in existence before such transfer the applicable_fraction for such trust shall be recomputed as of the time of such transfer in the manner provided in sec_2642 the proposed exercise by daughter which will be effective on daughter's death of the limited_power_of_appointment over trust b in favor of family_trust will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the original trust property for a period measured from the date of creation of the original trust extending beyond any life in being at the date of creation of the original trust plus a period of years nor may any testamentary limited_power_of_appointment granted under the terms of family_trust over the assets of trust b be exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of interests in the assets of trust b for periods measured from the death of father extending beyond any life in being at that date plus a period of twenty-one years pursuant to sec_26_2601-1 the exercise of the power_of_appointment by daughter will not be treated as an addition constructive or otherwise to trust b you represent that the current inclusion_ratio with respect to family_trust is zero therefore we conclude that the proposed transaction will not result in a change in the inclusion_ratio of family_trust and thus immediately after the exercise of the testamentary limited_power_of_appointment in favor of family_trust family_trust will have an inclusion_ratio for gst tax purposes of zero therefore based on the facts submitted and the representations made daughter’s exercise of a testamentary limited_power_of_appointment over the assets of trust b in favor of family_trust will not cause the assets of trust b to lose their grandfathered status with regard to the gst tax under sec_26_2601-1 the zero inclusion_ratio for family_trust as determined under sec_2642 will remain the same upon daughter’s exercise of the testamentary limited_power_of_appointment over trust b in favor of family_trust a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of plr-135394-02 the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours melissa c liquerman melissa c liquerman branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
